Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-6, 8-13, 15-22 are pending claims.
Regarding claims 1, 8 and 12, 15 and 17-20 are amended. 
New claims 21-22 are added.
Applicant's arguments/amendments to the claims have been considered and persuasive. 


Allowable Subject Matter
3.	Claims 1-6, 8-13, 15-22 are allowed.
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references disclose the general subject matter recited in independent claim 1, 8 and 15.  

Han et al. (US Pub. No. US 2018/0076970 A1) provide communication technology in a vehicle network, and more specifically, to an automotive safety integrity level (ASIL) based communication technology in a vehicle network comprising a controller area network (CAN) and an Ethernet-based network.

Swartz (US Pub. No. US 2008/0075073 A1) provide what is needed is a way to provide security to provide functions such as data origin authentication, data integrity, and data confidentiality transferred over a Data Link Layer (layer 2) of the Open System Interconnection (OSI) Reference Model without requiring modification of higher layers. 

Nhu (US Pub. No. US 2016/0174022 A1) provide system for tracking and monitoring activities of an individual in hospitals, businesses, and office buildings.

Reasons for Allowance 
6.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…a protocol, the protocol frame comprising: a header, indicating a start of the protocol frame to be communicated between a sender and a receiver, both the sender and the receiver being participants of the bus-based communication system, and an indication, the indication configured to indicate a level of authenticity or a level of data security of the protocol frame on a data link layer level based on the protocol frame being only authenticated, or being authenticated and encrypted”, as recited in claim 1, “…generate a header in response to a request from a higher protocol layer; access a key K of k bytes length- receive from the higher protocol layer a protected payload portion- 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1 and 12. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.
7.	 The dependent claims 2-6, 8-11, 13 and 15-22 which are dependent on the above independent claims being further limiting to the independent claims 1 and 12 definite and enabled by the specification are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



     A.G.                                                                                                                              /ABIY GETACHEW/                                                                               Primary Examiner, Art Unit 2434                                                                                  December 15, 2021